P.3d 360, 364(2011) (internal quotation marks and citation omitted); NRS

                34.160. The writ of mandamus will issue only "where there is not a plain,

                speedy and adequate remedy in the ordinary course of law." NRS 34.170.

                Generally, the right to appeal is an adequate remedy in the ordinary

                course of law that will preclude writ relief, and "writ relief is not available

                to correct an untimely notice of appeal."      Pan v. Eighth Judicial Dist.

                Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004).

                             Here, petitioner had an adequate legal remedy available to

                challenge his sentence and the information considered at sentencing—a

                direct appeal from the judgment of conviction. Petitioner may also

                challenge the validity of the judgment of conviction in a post-conviction

                petition for a writ of habeas corpus filed in the district court in the first

                instance.' NRS 34.724(2)(b); NRS 34.738(1). Therefore, we conclude a

                speedy and adequate legal remedy was available to petitioner and our

                intervention is not warranted.

                             Moreover, even if this court were inclined to review the

                proceedings below, petitioner has failed to establish that the district court

                judge failed to perform any duty of her office or exercised her discretion in

                an arbitrary or capricious manner. The district court judge repeatedly

                informed petitioner during the hearing on the motion for reconsideration

                that the allegedly false information provided by the victims did not impact



                      1 We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                   her sentencing decision. Nothing in the petition or appendix before this

                   court demonstrates that the district court judge arbitrarily or capriciously

                   exercised her discretion in denying the motion for reconsideration.

                   Accordingly, we

                               ORDER the petition DENIED.



                                                                                      J.




                                                    HM-C>        kte-f 1-1.4b         J.
                                                      Douglas




                                                      Cherry

                                                                       \,)
                   cc: Hon. Stefany Miley, District Judge
                        Mayfield, Gruber & Sheets
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         3
(0) 1947A 44gOzo